Title: Thomas Jefferson’s Account with Jonathan & Isaac Shoemaker, 8 June 1811
From: Jefferson, Thomas,Shoemaker, Jonathan,Shoemaker, Jonathan & Isaac
To: 


          
             Messrs Shoemaker in Account with Th: Jefferson
            
              
                
                
                
                
                Dr 
                Cr
              
              
                1811.
                Jan.
                15.
                To balance by settlement of this day
                490.58
                2
 
              
              
                
                Feb.
                
                 By order on Underhill
 
                
                250.
              
              
                
                
                11.
                To a quarter’s rent due this day
                322 320.
 
                
              
              
              
                
                
 Mar.
                
 22.
                
 By my order in favr K. Catlett 50. bush. bran.
                
                5
              
              
                
                May
                11.
                To a quarter’s rent due this day
                320.
                
              
              
                
                
                19.
                
 
 By Bacon’s ord. in favr of Trevilian
                8
                8
 
              
              
                
                June
                11
                To a month’s rent which will be due this day – 4. days
                106.57 92.47 
                
              
              
                
                
                
                
                
                
              
              
                
                June
                1.
                By balance of account of offal to May 7
                
                745.70 873.05
              
              
                
                
                8.
                By additional furnished
                
                8.70
 
              
              
                
                
                
                By store account for 2. sacks 1¼ bush. salt
                
                12.
              
              
                
                
                
                
 By short allowance for Salmon’s ord. of Dec. 15. 09
                
                3
 
              
              
                
                
                
                
 By facing a pair of Burr millstones
                
                4.
              
              
                
                
                
                
 By cambric Etc to McKenny
                
                2
 
              
              
                
                
                
                
 Balance due Th: Jefferson
                
                200.85 62.30
 
              
              
                
                
                
                
                1237.25
                1237.25
              
              
                
                
                
                
                1223.05
                1223.05
 
              
            
          
          
            
               June 8. 1811.
            
            This is a settlement of all accounts subsisting between us to this day whereon the balance of sixty two Dollars 30. cents is acknoleged due to Th: Jefferson
            
              
                
 Th: Jefferson 
 
              
              
                Jonathan Shoemaker
 
 
              
            
          
          
            
              
                
                June
                10.
                By a horse
                40.
              
              
                
                
                11.
                By shipstuff Etc
                22.30
              
              
                
                
                
                
                62.30
              
            
            
            
          
        